                 Case: 16-10621        Doc: 29      Filed: 07/14/20      Page: 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF OKLAHOMA


In re:                                                      Case No. 16-10621-JDL
         BRENT P MUSSYAL
         VERONICA MUSSYAL
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       John Hardeman, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/27/2016.

         2) The plan was confirmed on 04/11/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 04/06/2020.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $22,000.00.

         10) Amount of unsecured claims discharged without payment: $28,337.78.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
               Case: 16-10621          Doc: 29     Filed: 07/14/20           Page: 2 of 3




Receipts:

       Total paid by or on behalf of the debtor              $14,400.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                  $14,400.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,250.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $772.35
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,022.35

Attorney fees paid and disclosed by debtor:                $1,250.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AFFILIATED ANESTHESIOLOGISTS    Unsecured         650.00           NA              NA            0.00       0.00
AMERICAN INFOSOURCE             Unsecured      1,500.00       1,435.60        1,435.60        560.23        0.00
BELL FINANCE                    Unsecured         420.00        420.00          420.00        163.91        0.00
BRYLANE HOME                    Unsecured         450.00           NA              NA            0.00       0.00
CAPITAL ONE BANK                Unsecured         560.00           NA              NA            0.00       0.00
CAPITAL ONE BANK                Unsecured         600.00           NA              NA            0.00       0.00
COURTESY LOANS                  Unsecured      1,000.00            NA              NA            0.00       0.00
FINGERHUT                       Unsecured         500.00           NA              NA            0.00       0.00
FIRST PREMIER BANK              Unsecured         600.00           NA              NA            0.00       0.00
INTEGRIS HEALTH                 Unsecured      1,500.00            NA              NA            0.00       0.00
INTEGRIS MEDICAL GROUP          Unsecured      1,000.00            NA              NA            0.00       0.00
KEY FINANCE                     Unsecured     20,000.00     17,428.76        17,428.76      6,801.42        0.00
KEY FINANCE                     Secured       15,000.00            NA              NA            0.00       0.00
MASON EASY PAY                  Unsecured         350.00           NA              NA            0.00       0.00
MERCY VIRTUAL BUSINESS OFFICE   Unsecured      1,600.00       1,458.43        1,458.43        569.14        0.00
MIDLAND FUNDING LLC             Unsecured         900.00        314.01          314.01        122.54        0.00
MIDLAND FUNDING LLC             Unsecured         315.00        493.69          493.69        192.65        0.00
PORANIA LLC                     Unsecured            NA       1,412.52        1,412.52        551.22        0.00
PORTFOLIO RECOVERY ASSOC LLC    Unsecured         560.00           NA              NA            0.00       0.00
PREMIER BANKCARD                Unsecured         900.00        854.28          854.28        333.37        0.00
RANDY MARTIN                    Unsecured           0.00           NA              NA            0.00       0.00
SUN LOAN                        Unsecured      1,250.00            NA              NA            0.00       0.00
TOWER LOANS                     Unsecured      1,200.00            NA              NA            0.00       0.00
WORKS & LENTZ                   Unsecured      3,000.00       3,160.75        3,160.75      1,233.46        0.00
WORLD ACCEPTANCE CORP           Unsecured         750.00        540.00          540.00        210.73        0.00
WORLD ACCEPTANCE CORP           Unsecured            NA       1,637.39        1,637.39        638.98        0.00
WRIGHT MCAFEE EATON & CO        Unsecured         340.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
                 Case: 16-10621         Doc: 29       Filed: 07/14/20       Page: 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00               $0.00            $0.00
       Mortgage Arrearage                                       $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                  $0.00               $0.00            $0.00
       All Other Secured                                        $0.00               $0.00            $0.00
 TOTAL SECURED:                                                 $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00               $0.00            $0.00
        Domestic Support Ongoing                                $0.00               $0.00            $0.00
        All Other Priority                                      $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                                $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $29,155.43        $11,377.65               $0.00


Disbursements:

         Expenses of Administration                             $3,022.35
         Disbursements to Creditors                            $11,377.65

TOTAL DISBURSEMENTS :                                                                       $14,400.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 07/14/2020                             By:/s/ John Hardeman
                                                                          Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
